

116 HR 1482 IH: Expedite Agent Orange Coverage Act
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1482IN THE HOUSE OF REPRESENTATIVESMarch 4, 2019Mr. Crist (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo extend the authority of the Secretary of Veterans Affairs regarding presumptions of service
			 connection for diseases associated with exposure to herbicide agents, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Expedite Agent Orange Coverage Act. 2.Extension of authority of Secretary of Veterans Affairs regarding presumptions of service connection for diseases associated with exposure to herbicide agents (a)In generalSection 1116(e) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2025.
 (b)Treatment of reports received during expired periodEach report described in section 1116(c)(1)(A) of such title that was received by the Secretary of Veterans Affairs during the period beginning on September 30, 2015, and ending on the date of the enactment of this Act shall be treated, for purposes of such section, as if it were received by the Secretary on the date of the enactment of this Act.
			